IN THE SUPREME COURT FOR THE TERRITORY OF MICHIGAN OF THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND SIX—TERRITORY OF MICHIGAN TO WIT—
Angus Mackintosh, Administrator &c of Richard Donovan late of Detroit in said Territory, deceased &c by Solomon Sibley his Attorney complains of John Bap* Jerome in custody &c of a plea that he do render to the said *99Angus Administrator as aforesaid, the sum of One Thousand and one dollars and fifty cents, which to him in his capacity aforesd he owes and from him unjustly detains, For that whereas the said John Bap1 Jerome, on the thirteenth day of September in the year of our Lord One Thousand Eight hundred and Six at Detroit in said Territory of Michigan, by his certain writing obligatory, commonly called a Bond, sealed with the seal of the said John Bap1 Jerome, and ready in court here to be produced, the date whereof is the day and year last mentioned, acknowledged himself to owe and be indebted to the said Angus in his said capacity of Administrator aforesaid, in the sum of One Thousand and one dollars and fifty cents lawful money of the United States, to be paid to the said Angus Administrator as aforesaid, his Executors or administrators, On demand—Yet the said John Baptist Jerome, (altho often requested) hath not paid to the said Angus Administrator as aforesaid said sum of One Thousand and One dollars and fifty cents, or any part thereof, But to pay the same or any part thereof the said John Bap1 Jerome hath hitherto wholly neglected and to pay the same, still doth refuse, and the same detain, to the damage of the said Angus Administrator as aforesd Eleven hundred dollars, therefore he Brings suit &c and hath pledges, Towit} Jn° Doe and Richd Roe
And the said Angus brings here into court the letters of Administration of all & singular &c which were belonging to the said Richard Donovan at the time of his death &c granted to the said Angus by Peter Audrain Esquire Clerk of the District Court for the district of Huron & Detroit, being date the sixth day of Decr AD. 1805, By which it fully appears that the said Angus hath authority to bring suit &c.
Michigan to wit—Angus Mackintosh Admr &c of Richd Donovan, deceased &c puts in his place Sol. Sibley his Atty against John Bap1 Jerome, to prosecute in a plea of Debt &c.

[In the handwriting of Solomon Sibley]